            Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
                                                )
           v.                                   )                    CIVIL ACTION NO. 20-1114
                                                )                    (GAG)
FERNANDO L. SUMAZA & CO., INC., ET AL.,         )
                                                )
                        Defendants.             )
________________________________________________)

                                         CONSENT ORDER

                                    I.     INTRODUCTION

       1.     The United States initiated an investigation on June 13, 2017 of alleged violations
by Defendants identified in paragraph 2, below, of the Fair Housing Act (“FHA”), 42 U.S.C. §§
3601–3619, and the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12181–12189.
Defendants cooperated fully in that investigation. Following that investigation, the United States
was authorized to file a Complaint in federal district court, and the parties entered into
discussions and reached an agreement to the terms of this Consent Order.

        2.        The United States’ Complaint alleges that Defendants Fernando L. Sumaza &
Co., Inc.; Virgen del Pozo Limited Partnership; Trois Marie Dividend Limited Partnership; San
Fernando Limited Partnership, S.E.; La Inmaculada Limited Partnership, S.E.; and Viejo San
Juan, LLC (“Defendants”) engaged in a pattern or practice of discrimination against persons
with disabilities and denied rights to a group of persons because of disability by failing to design
and construct the following covered multifamily dwellings (the “Subject Properties”) with all of
the features of accessible and adaptive design and construction required by the FHA, 42 U.S.C.
§§ 3604(f)(1), (f)(2), and (f)(3)(C), and, where applicable, in a manner required by the ADA, 42
U.S.C. § 12183(a)(1):

       1.       Virgen del Pozo, Sabana Grande, PR
       2.       Marie Gardens, Cabo Rojo, PR
       3.       San Fernando Elderly Center, Mayagüez, PR
       4.       La Inmaculada Elderly Center, San Juan, PR
       5.       San Cristobal, San Juan, PR

A.     Defendants

       3.      As outlined in Appendix A, Defendants Fernando L. Sumaza & Co., Inc.
(“Sumaza & Co.”) and Virgen del Pozo Limited Partnership; Trois Marie Dividend Limited
Partnership; San Fernando Limited Partnership, S.E.; La Inmaculada Limited Partnership, S.E.;
         Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 2 of 15




and Viejo San Juan, LLC(“Property Owners”) (referred to collectively as “Defendants”) are
associated with the design and construction of the Subject Properties. Sumaza & Co. is or was
the developer of the Subject Properties and is currently the property manager and General
Partner of the Subject Properties. Each of the Property Owners is the owner of one of the
Subject Properties. Each Property Owner is jointly and severally liable with Sumaza & Co., and
has joint responsibility with Sumaza & Co. under this Consent Decree, with regard to the Subject
Property it owns, but has no liability or responsibility for the other Subject Properties.

B.     Relevant Requirements of the Fair Housing Act

        4.      The FHA provides that, for residential buildings with an elevator consisting of
four or more dwelling units, all units that are designed and constructed for first occupancy after
March 13, 1991, are “covered multifamily dwellings” and must include certain basic features of
accessible and adaptive design to make such units accessible to or adaptable for use by a person
with a disability. 42 U.S.C. §§ 3604(f)(3)(C) and (f)(7)(A).

        5.      The FHA provides that, for non-elevator residential buildings with four or more
dwelling units, all ground-floor units that are designed and constructed for first occupancy after
March 13, 1991, are “covered multifamily dwellings” and must include certain basic features of
accessible and adaptive design to make such units accessible to or adaptable for use by a person
with a disability. 42 U.S.C. §§ 3604(f)(3)(C) and (f)(7)(B).

        6.       The accessible and adaptive design provisions of the FHA require that for covered
multifamily dwellings: (i) the public use and common use portions of such dwellings are readily
accessible to and usable by persons with a disability; (ii) all the doors designed to allow passage
into and within all premises within such dwellings are sufficiently wide to allow passage by
persons with a disability using wheelchairs; (iii) all premises within such dwellings contain the
following features of adaptive design: (I) an accessible route into and through the dwelling; (II)
light switches, electrical outlets, thermostats, and other environmental controls in accessible
locations; (III) reinforcements in bathroom walls to allow later installation of grab bars; and (IV)
usable kitchens and bathrooms such that an individual using a wheelchair can maneuver about
the space. 42 U.S.C. § 3604(f)(3)(C). These features are referred to herein as the “Accessible
Design Requirements.”

         7.      For the purposes of this Consent Order, the parties agree that the Subject
Properties were designed and constructed for first occupancy after March 13, 1991, and therefore
all the units in buildings with elevators and the ground-floor units in non-elevator buildings at
the Subject Properties are “covered multifamily dwellings” within the meaning of the FHA, 42
U.S.C. §§ 3604(f)(7)(A) and (B). As such, those units and the public and common use areas
including the accessible pedestrian routes at the Subject Properties must comply with the
Accessible Design Requirements of 42 U.S.C. § 3604(f)(3)(C).

C.     Relevant Requirements of the Americans with Disabilities Act

       8.      The ADA, and the ADA Standards for Accessible Design, ADA Accessibility
Guidelines for Buildings and Facilities, 28 C.F.R. pt. 36, app. A (the “ADA Standards”), that
have been issued by the U.S. Department of Justice to implement the design and construction

                                                 2
            Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 3 of 15




requirements of Title III of the ADA, also require that all “public accommodations” designed
and constructed for first occupancy after January 26, 1993, and the goods, services, facilities,
privileges, advantages, or accommodations of those public accommodations, be readily
accessible to and usable by persons with disabilities in accordance with certain accessibility
standards promulgated under that Act. 42 U.S.C. §§ 12182(a) and 12183(a)(1). A rental or sales
office for an apartment, condominium, or patio home complex is a “public accommodation”
under the ADA. 42 U.S.C. § 12181(7)(E).

        9.      For the purposes of this Consent Order, the parties agree that the leasing offices
for the Subject Properties were designed and constructed for first occupancy after January 26,
1993, and therefore the leasing offices and the facilities and privileges provided at those offices
such as bathrooms and public parking are required to be designed and constructed in accordance
with the standards promulgated under the ADA. Only the leasing offices at the Subject
Properties that are public accommodations are subject to the ADA under this Consent Order.
Common use areas and other amenities that are not public accommodations are subject to the
FHA, but not the ADA, under this Consent Order. This Consent Order does not cover employee-
only spaces or commercial-only spaces at the Subject Properties.

D.     Relevant Requirements of the Rehabilitation Act of 1973 (UFAS)

        10.     Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 792, as amended,
requires that minimal guidelines for accessibility be met at federally owned and federally
assisted properties. The Uniform Federal Accessibility Standards (“UFAS”) establish the
technical requirements of the Rehabilitation Act. Under UFAS, five percent of the total number
of units at federally assisted multifamily housing projects must be UFAS-compliant. UFAS,
Section 4.1.4(11).

E.     Subject Properties

       i.       Virgen del Pozo

        11.    Virgen del Pozo is a non-elevator multifamily property located at Calle Diamante
Final, Sabana Grande, PR. Its 24 FHA-covered units comprise 17 three-bedroom standard unit
types, one one-bedroom standard unit type, two four-between standard unit types, and four two-
bedroom HC unit types. It has an administrative building with a leasing office, manager’s office,
and community center. It has a basketball court, playgrounds, picnic area, mail center, and
dumpster facilities. It was developed by Sumaza & Co. and is owned by Virgen del Pozo
Limited Partnership. The property was built with Low Income Housing Tax Credits (“LIHTC”)
and USDA Rural Development 515 funds.

       ii.      Marie Gardens

        12.     Marie Garden Apartments is a non-elevator multifamily property located at Puerto
Real Ward, Carr. 108, KM 5.1, Cabo Rojo, PR. Its 12 FHA-covered units comprise two one-
bedroom standard unit types, six two-bedroom standard unit types, two three-bedroom standard
unit types, and two two-bedroom HC unit types. It has an administrative building with a leasing
office, manager’s office, and community center. It has a playground, mail center, and dumpster

                                                3
            Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 4 of 15




facility. It was developed by Sumaza & Co. and is owned by Trois Marie Dividend Limited
Partnership. The property was built with LIHTC and USDA Rural Development 515 funds.

       iii.     San Fernando Elderly Center

        13.     San Fernando Elderly Center is a seven-level elevator property located at 453
Calle Post S, Mayagüez, PR. Its 70 FHA-covered units consist of two three-bedroom standard
unit types, 66 one-bedroom standard unit types, and four one-bedroom HC unit types. It has a
leasing office, manager’s office, common meeting areas, laundry facilities, mail center, and trash
rooms. It was developed by Sumaza & Co. and is owned by San Fernando Limited Partnership,
S.E. The property was built with LIHTC.

       iv.      La Inmaculada Elderly Center

         14.     La Inmaculada Elderly is an eight-level elevator property located at 1715 Ave.
Ponce de Leon, San Juan. Its 120 FHA-covered units comprise 113 one-bedroom standard unit
types, which have two different u-shaped kitchen layouts, and seven one-bedroom HC types.
The first level of the building is used for commercial retail, a lobby, a mail center, and a
manager’s office and leasing office. The other levels have units, common meeting areas, laundry
facilities, and trash rooms. It was developed by Sumaza & Co. and is owned by La Inmaculada
Limited Partnership, S.E. The property was built with LIHTC.

       v.       San Cristobal

        15.   San Cristobal is a five-level elevator multifamily property located at 413 Calle
Luna, San Juan, PR. Its 50 FHA-covered units comprise 45 standard unit types (which are a
combination of one- and two-bedroom types) and five HC types. The building has a rental
office, management offices, laundry facilities and other common spaces on the first level. It was
developed by Sumaza & Co. and is owned by Viejo San Juan, LLC. It was built with LIHTC.

F.     Federal Funding for Certain Subject Properties

        16.    Virgen del Pozo and Marie Gardens were built with the assistance of the USDA
Rural Development 515 Funds. USDA’s Rural Rental Housing Loans are direct, competitive
mortgage loans made to provide affordable multifamily rental housing for very-low- and
moderate-income families, elderly persons, and persons with disabilities. The loans are for up to
30 years at an effective one percent interest rate and are amortized over 50 years. USDA
regulations require developers of new construction of multifamily projects receiving USDA
grants to make five percent of the units at the project (but not less than one unit) accessible to
individuals with mobility impairments and an additional two percent of the units (but not less
than one unit) accessible to individuals with sensory impairments in accordance with UFAS. See
Title 24 CFR, part 8, Subpart E, Sections 8.20, 8.22, and 8.32.

        17.   San Cristobal receives assistance under the U.S. Department of Housing and
Urban Development’s (“HUD”) Project-based vouchers (“PBV”), a program authorized by the
U.S. Housing Act of 1937 and administered by HUD. The program subsidizes the rent in
privately owned rental housing where the subsidy is tied to the unit—not the individual renter.

                                                4
         Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 5 of 15




PBV projects must comply with the accessibility requirements in Section 504 of the
Rehabilitation Act and must follow UFAS. See 24 C.F.R. § 983.102.

        18.     Designated UFAS units at Virgen del Pozo, Marie Gardens, and San Cristobal fail
to comply with the accessibility requirements of UFAS, including, but not limited to, one or
more of the following: lack of required accessible signage at unit entries; primary entry doors
that lack required clear maneuvering space at the push- or pull-side approaches; lack of 30” x
48” clear floor space with required knee and toe space at lavatory bowls for a forward approach;
bathroom sinks that lack required pipe insulation; medicine cabinets and mirrors mounted too
high above the finished floor for use by a person in a wheelchair; showers that lack the required
clear floor space because the controls are not mounted on the back wall of the shower and within
the reach range of mounted seats; grab bars at toilets and in showers mounted in inaccessible
locations; kitchens that lack required work surface with 30” clear wide space for a forward
approach; kitchen sinks that lack minimum 30” wide space and required knee and toe space for
forward approach; kitchen sinks that lack required pipe insulation; and bedrooms lack required
emergency visual alarms.

G.     Consent of the Parties to this Order

       19.     Defendants deny that they engaged in any form of intentional or willful
discrimination against persons with disabilities and state that at all times they have attempted to
comply with all applicable federal laws, including those requiring accessibility in design and
construction. Defendants have and would raise various defenses to the allegations made by the
United States.

       20.     The Parties agree that this Consent Degree is being entered into by Defendants as
a compromise of disputed claims, and to avoid the cost and burden of litigation, and should not
be deemed an admission of liability by Defendants. The United States acknowledges that
Defendants have acted in good faith during the investigation and have initiated good faith efforts
to address accessibility issues in these low-income properties.

       21.    Defendants agree to address the elements that the United States alleges are not in
compliance with the Accessible Design Requirements of the FHA and, where applicable, the
ADA and UFAS, as set forth herein.

       22.     The parties agree that this Court has jurisdiction over the subject matter of this
case pursuant to 28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 3614(a) and 12188(b)(1)(B).
The parties further agree that this controversy should be resolved without further proceedings
and without an evidentiary hearing or trial.

        23.     As indicated by the signatures appearing below, the parties have agreed to the
entry of this Consent Order.

       Based on the Court’s review of the record and with the agreement of the parties, the
Court orders as follows:



                                                 5
         Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 6 of 15




                               II.     GENERAL INJUNCTION

        24.     Defendants and each of their officers, employees, agents, successors, and assigns,
and all other persons in active concert or participation with them are enjoined from
discriminating on the basis of disability as prohibited by the Fair Housing Act, 42 U.S.C. §§
3604(f)(1)–(3), and the Americans with Disabilities Act, 42 U.S.C. §§ 12182(a) and 12183(a)(1).

        25.     Defendants and each of their officers, employees, agents, successors, and assigns,
and all other persons in active concert or participation with them, are enjoined from interfering or
preventing the retrofitting ordered herein or the implementation or completion of this Consent
Order. Defendants agree to allow access to the public and common use areas of the Subject
Properties, and access to unit interiors at the Subject Properties, for the purpose of planning,
evaluating, and performing any action required under this Order to bring the public and common
use areas and the unit interiors into compliance with the FHA and the Fair Housing Accessibility
Guidelines (“FHA Guidelines”) (56 Fed. Reg. 9472 set seq. (1991)), the ADA, or UFAS, and for
the purpose of interviewing or meeting with residents or tenants to aid in the implementation or
completion of this Consent Order.

                   III.   RETROFITS AT THE SUBJECT PROPERTIES

        26.    The United States, as set forth herein and in its Complaint, alleges that the Subject
Properties do not meet the accessibility requirements of the FHA, the FHA Guidelines and/or the
ADA, and the ADA Standards, where applicable. To address the United States’ allegations,
Defendants, in accordance with the FHA, the FHA Guidelines, the ADA, and the ADA
Standards, shall complete the actions and retrofits described in this section and in Appendices
B.1 – F.3, and in accordance with the Route and Inspection General Protocol and the Interior
Retrofit Inspection Protocol separately agreed to by the United States and Defendants and further
described in Section V, infra. Defendants further agree to complete actions and retrofits
necessary to bring units into compliance with UFAS as set forth in this Order.

A.     Retrofits at Virgen del Pozo, Marie Gardens and San Fernando Elderly Center

        27.     As soon as reasonably possible, but by no later than thirty (30) months from the
entry of this Consent Order, Defendants will complete the retrofits needed to make specified
elements identified in Appendices B, C and D compliant with the FHA and the FHA Guidelines,
and where applicable, the ADA and ADA Standards, and in accordance with the Route and
Inspection General Protocols and Interior Inspection protocol, at Virgen del Pozo, Marie Gardens
and San Fernando Elderly Center.

B.     Retrofits to La Inmaculada Elderly Center and San Cristobal

        28.     As soon as reasonably possible, but by no later than eighteen (18) months from
the entry of this Consent Order, Defendants will complete the retrofits needed to make specified
elements identified in Appendices E and F compliant with the FHA and the FHA Guidelines, and
where applicable, the ADA and ADA Standards, and in accordance with the Route and
Inspection General Protocols and Interior Inspection protocol, at La Inmaculada Elderly Center
and San Cristobal.

                                                 6
             Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 7 of 15




        29.     Within forty-five (45) days from the entry of this Order, Defendants will provide
a notice in English and Spanish that is substantially equivalent to Appendix G to residents at the
Subject Properties. The notice will inform residents that (1) the United States alleges that the
units and public and common use areas do not meet the requirements of the FHA and the FHA
Guidelines, and that to settle this lawsuit, Defendants have agreed to perform certain retrofits to
the dwelling units; (2) the unit must be retrofitted within twenty-four (24) months of the date of
the entry of the Order; (3) the resident can schedule the retrofits; (4) the retrofits will be
performed at no cost to the resident; and (5) temporary relocation, or if temporary relocation is
unavailable, a payment equivalent to the U.S. General Services Administration rate will be
provided to the resident for temporary relocation expenses incurred by the tenant, as required by
Section IV of this Order, infra.

         30.    Residents may request in writing that the retrofits of the interior of their units
required by this Consent Order be scheduled, and the requests will be granted by Defendants on
a first-come, first-served basis. Defendants must complete the retrofits as promptly as practical,
but no later than forty-five (45) days from the date on which the retrofits were requested by a
resident on a first-come, first-served basis, with such deadline being subject to para. 68, below,
of this Consent Order.

  IV.        INCONVENIENCE AND OVERNIGHT STAYS FOR RETROFITTING UNIT
                       INTERIORS AT SUBJECT PROPERTIES

       31.    Defendants will endeavor to minimize inconvenience to residents in scheduling
and performing retrofits required by this Consent Order at the Subject Properties.

         32.    Defendants will offer any resident of a unit scheduled to undergo a retrofit who
will be dislocated from the unit for more than twenty-four (24) hours consecutively a similarly
sized furnished unit at one of the Subject Properties at no cost. In the event that a similarly sized
furnished unit at one of the Subject Properties is not available, Defendants will pay the resident
the applicable government per diem rate for food and lodging for the local area (as available at
www.gsa.gov–click on “per diem rates” under travel) for each day of undue inconvenience or
hardship for the resident(s). Such payment will be made prior to the commencement of any
retrofit work on the resident’s unit, so that the resident can use the money to obtain alternative
living accommodations and food while dislocated.

        V.      NOTICE OF RETROFITS TO PUBLIC AND COMMON USE AREAS
                            AT SUBJECT PROPERTIES

         33.    Within sixty (60) days of the entry of this Consent Order, Defendants will provide
written notice in English and Spanish to all residents at the Subject Properties stating that the
retrofits required by this Order will be performed to the public and common use areas of the
Subject Properties, which include unit entrances and accessible routes. Such notices will
conform to Appendix H. Defendants will certify to the United States in writing that the notices
have been distributed and the manner in which they were distributed within ten days after such
distribution.



                                                  7
          Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 8 of 15




               VI.     NEUTRAL INSPECTOR AT SUBJECT PROPERTIES

         34.     Defendants have entered into a contract with Mark J. Mazz to serve as a neutral
inspector, approved by the United States (“Inspector”), to conduct on-site inspections of the
retrofits that have been performed under this Consent Order to determine whether the retrofits
have been completed in accord with the specifications in this Order’s Appendices B.1–F.3, the
Route and Inspection General Protocol, and Interior Retrofit Inspection Protocol that describe the
retrofits for the properties. If an additional inspector is needed or desired, any such inspector
must also be approved by the United States. The Inspector(s) will have expertise in the
Accessible Design Requirements of the FHA, and the requirements of the FHA Guidelines,
ADA, ADA Standards, American National Standards Institute (“ANSI”) A117.1-1986, and
where applicable, UFAS. The Inspector has the discretion to propose alternatives to the retrofits
specified in the Appendices B.1—F.3 that he believes will provide equivalent accessibility and
facilitation, but the adoption of any such alternative is subject to the written approval of the
United States.

        35.    An inspection of a Subject Property will take place within thirty (30) days of the
completion of all of the retrofits to the subject properties, or as soon thereafter as practicable for
each. Defendants will give the United States at least three (3) weeks’ notice of the inspection
and will give the United States an opportunity to have its representative present for the
inspection.

        36.     The inspections of accessible pedestrian routes, public and common use areas,
and dwelling units will be conducted by the Inspector in accordance this Consent Order and the
relevant Appendices. The inspections of the accessible pedestrian routes will also be conducted
by the Inspector in accordance with the written Route and Inspection General Protocol separately
agreed to by Defendants and the United States, which will be provided to the Inspector. The
inspections of the dwelling units will be conducted by the Inspector in accordance with the
written Interior Retrofit Inspection Protocol separately agreed to by Defendants and the United
States, which will be provided to the Inspector.

        37.    The Inspector will set out the results of each inspection of the Subject Property,
including deficits, if any, in writing and will send that report to counsel for Defendants and for
the United States. The Inspector will take digital photographs of any deficiencies identified at
each Subject Property. If the inspection indicates that not all the required retrofits have been
made as specified in the Appendices, Interior Retrofit Inspection Protocol, or the Route and
Inspection General Protocol that apply to a Subject Property, Defendants involved in that
specific Subject Property, as set forth above, will correct any deficiencies within sixty (60) days
and will pay for another inspection by the same Inspector to certify the deficiencies have been
corrected. This process will continue until the Inspector certifies that all the necessary retrofits
have been made. Defendants involved in that specific property will pay all of the Inspector’s
reasonable costs associated with these inspections of the Subject Property, and such payments
will be made without regard to the Inspector’s findings. Upon reasonable notice to Defendants,
representatives of the United States will be permitted to inspect the retrofits made by Defendants
in accordance with this Consent Order to ensure compliance, provided, however, that the United
States will endeavor to minimize any inconvenience caused by such inspections.

                                                   8
           Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 9 of 15




              VII.   TRANSFER OF INTEREST IN SUBJECT PROPERTIES

        38.     The sale, foreclosure, or any other transfer of ownership, in whole or in part,
whether voluntary or involuntary, of any of the Subject Properties shall not affect Defendants’
continuing obligation to retrofit any Subject Property as specified in this Consent Order. Should
a Defendant sell or transfer ownership of any Subject Property, in whole or in part, or any
portion thereof, prior to the completion of the retrofits specified in Sections III and VI of this
Order, the Defendant will at least thirty (30) days prior to completion of the sale or transfer: (a)
provide to each prospective buyer written notice that the Subject Property is subject to this
Order, including specifically the Defendant’s obligations to complete required retrofit work and
to allow inspections, along with a copy of this Order; and (b) provide to the United States, by e-
mail and first-class mail, written notice of the intent to sell or transfer ownership, along with a
copy of the notice sent to each buyer or transferee, and each buyer’s or transferee’s name,
address, and telephone number.

                             VIII. NO RAISING RENT PRICES

        39.    Defendants with an ownership or management interest in a Subject Property, or
their agents and affiliated companies, may not raise the rent price of any dwelling unit, or
demand any deposit or other fee for a dwelling unit at any Subject Property, solely because of
contemplated or completed retrofits in a dwelling unit, accessible route, or public or common use
area performed under this Order.

     IX.     NON-DISCRIMINATION IN FUTURE DESIGN AND CONSTRUCTION

        40.    During the term of this Order Defendant Fernando L. Sumaza & Co., Inc. will
maintain, and provide to the United States, the following information and statements regarding
multi-family housing properties under construction and any other covered multifamily dwellings
intended to be, or which actually are, developed, built, designed, constructed, or engineered in
whole or in part, by any Defendant or by any entities in which any Defendant has a position of
control as an officer, director, member, or manager, or has a ten-percent (10%) or larger
ownership share. Such information and statements need to be maintained and/or provided only
on properties in which a Defendant is actually involved, not on those properties in which a
Defendant bids or expresses an interest, but does not become finally involved; and need not be
maintained and/or provided regarding any maintenance, renovation or other work that is not
considered an “alteration” as that term is defined under the FHA Guidelines or the ADA
Standards, or does not involve paths of travel, common areas or units used by tenants or visitors
to the property (e.g., employee-only areas).

               a.      the name and address of the property;
               b.      a description of the property and the individual units;
               c.      the name, address, and telephone number of the civil engineer(s) involved
                       with the project;
               d.      a statement from the civil engineer(s) involved with the property
                       acknowledging and describing his/her knowledge of and training in the
                       Accessible Design Requirements of the FHA, 42 U.S.C. § 3406(f)(1),
                       (f)(2), and (f)(3)(C), the requirements of the FHA Guidelines, the ADA,

                                                 9
           Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 10 of 15




                      42 U.S.C. § 12183(a)(1), the ADA Standards, and in the field of accessible
                      site design and certifying that he/she has reviewed the engineering
                      documents for the project and that the design specifications therein fully
                      comply with the requirements of the Fair Housing Act, the FHA
                      Guidelines, the ADA, the ADA Standards, ANSI A117.1-1986, and
                      UFAS;
               e.     the name, address and telephone number of the architect(s) involved with
                      the property; and
               f.     a statement from the architect(s) involved with the property
                      acknowledging and describing his/her knowledge of and training in the
                      Accessible Design Requirements of the FHA, 42 U.S.C. § 3406(f)(1),
                      (f)(2), and (f)(3)(C), the requirements of the FHA Guidelines, the ADA,
                      42 U.S.C. § 12183(a)(1), the ADA Standards, and in the field of accessible
                      site design and certifying that he/she has reviewed the architectural plans
                      for the property and that the design specifications therein fully comply
                      with the requirements of the Fair Housing Act, the FHA Guidelines, the
                      ADA, the ADA Standards, ANSI A117.1-1986, and UFAS.
               g.     If the engineering documents or architectural plans are revised, and the
                      revisions could have any impact on the accessibility of the dwellings or
                      property, Fernando L. Sumaza & Co., Inc. will obtain, maintain, and
                      provide to the United States upon request, a statement from the civil
                      engineer(s) or architect(s) involved with the property that all specifications
                      in the revised engineering documents or architectural plans, as pertinent,
                      comply with the Accessible Design Requirements of the Fair Housing Act,
                      the FHA Guidelines, and the ADA, the ADA Standards, ANSI A117.1-
                      1986 and UFAS, where applicable.

       41.      Defendants will take all actions to make the construction of any Subject Property
under construction, or any future construction within the meaning of para. 40 above, fully
compliant with the Accessible Design Requirements of the Fair Housing Act, the FHA
Guidelines, the ADA and, the ADA Standards where applicable, and where applicable, UFAS.
During the term of this Consent Order, upon reasonable notice, the United States will be
permitted full access to such properties to inspect for compliance with the FHA, the FHA
Guidelines, the ADA, ADA Standards, and if applicable, UFAS.

      X.      SETTLEMENT FUND AND PAYMENTS TO AGGRIEVED PERSONS

        42.     Within thirty (30) days after the date of this Consent Order, Defendants shall
deposit in an interest-bearing account the total sum of ONE HUNDRED FIFTY THOUSAND
DOLLARS ($150,000) for the purpose of compensating any aggrieved persons who may have
suffered as a result of the alleged discriminatory housing practices by Defendants. This money
shall be referred to as the “Settlement Fund.”

       43.     Within thirty (30) days of the entry of this Consent Order, Defendants shall
publish in English and Spanish the Notice to Potential Victims of Alleged Housing
Discrimination (“Notice”) at Appendix I informing readers of the availability of compensatory
funds. The Notice shall be no smaller than three columns by six inches and shall be published on
                                                10
        Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 11 of 15




three occasions in newspapers of general circulation serving each locality in which a Subject
Property is located. The publication dates shall be separated from one another by twenty-one
(21) days, and at least two of the publication dates shall be on a Sunday. Within ten days of each
publication date, Defendants shall provide the newspaper containing the Notice to counsel for the
United States.

       44.     Within thirty (30) days of the entry of this Order, Defendants shall send a copy of
the Notice to each of the following organizations:

               i.     Department of Housing and Urban Development
                      Office of Fair Housing and Equal Opportunity
                      235 Federico Costa St., #200
                      San Juan, PR 00918

               ii.    Movimiento para el Alcance de Vida Independiente (MAVI)
                      Región Metro Edificio Las Nubes
                      Calle Federico Costas, #151
                      San Juan, PR 00918

               iii.   Oficina del Procurador de las Personas de Edad Avanzada (OPPEA)
                      PO Box 191179
                      San Juan, PR 00919

               iv.    Defensoría de personas con Impedimentos (DPI)
                      Government Center Roberto Sanchez Vilella (Minillas)
                      South Tower, Floor 2, Office 203
                      Ave. De Diego, Santurce, PR 00912

        45.     Within thirty (30) days of the entry of this Order, Defendants shall send, by
regular mail, postage pre-paid, a copy of the Notice to each present resident at the Subject
Properties, and to each prior resident within five years of the entry of the Consent Order for
whom they have records. For past residents, Defendants will have complied with the
requirements of this paragraph by mailing such notice to the forwarding address (if any)
provided to the owners or managers of the Subject Properties or their agents by the former
resident at the time the former tenant moved out. Within sixty (60) days of entry of this Order,
Defendants shall provide to counsel for the United States proof that the Notices have been sent.

        46.      The Notices provide that individuals must contact the Department of Justice
within one year of the entry of this Order. The United States shall investigate the claims of
allegedly aggrieved persons and make a determination of which persons are aggrieved and
whether any amount of damages should be paid to each such person. The determinations of the
appropriate amount of damages shall total no more than ONE HUNDRED FIFTY THOUSAND
DOLLARS ($150,000). The United States will provide Defendants with an opportunity to
respond and provide information regarding allegedly aggrieved persons. Defendants agree that
the determinations of the United States shall be final, and Defendants hereby waive the right to
contest the United States’ determination in this or any other proceeding. Defendants agree as
part of the settlement described herein that they will not seek to interfere with or oppose the
                                                11
         Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 12 of 15




United States’ determinations regarding the aggrieved persons and the appropriate amount of
damages paid to each. The United States agrees to make a good faith effort to complete its
investigation within one year after the entry of this Order.

        47.     Within fifteen (15) days of the United States’ final determination, Defendants
shall deliver to the United States checks payable to the allegedly aggrieved persons in the
amounts determined by the United States, plus a proportionate share of the interest that has
accrued in the Settlement Fund as of the day before the checks are sent to the United States. In
no event shall the aggregate of all such checks exceed the sum of the Settlement Fund, including
accrued interest. No aggrieved person shall be paid until he/she has executed and delivered to
counsel for the United States the release at Appendix J.

        48.     After the satisfaction of paras. 42-47 above, any money remaining in the
Settlement Fund, including interest, shall be used by Defendants for the sole purpose of
performing retrofits required by Appendices B.1-F.3, or as reimbursement for the cost of any
such retrofits already completed.

       49.     Defendants shall permit the United States, upon reasonable notice, to review any
records that may reasonably facilitate its determinations regarding the claims of alleged
aggrieved persons.

       50.      Nothing in this Consent Order shall preclude the United States from making its
own efforts to locate and provide notice to potential aggrieved persons.

                                     XI.    CIVIL PENALTY

        51.     Within fifteen (15) days of the date of this Consent Order, Defendants will pay a
civil penalty of TEN THOUSAND DOLLARS ($10,000) pursuant to 42 U.S.C. § 3614(d)(1)(C)
and 42 U.S.C. § 12188(b)(2)(C)(i) to vindicate the public interest. This payment shall be in the
form of an electronic funds transfer pursuant to written instructions to be provided by the United
States. The civil penalty is a debt for a fine, penalty, or forfeiture payable to and for the benefit
of the United States within the meaning of 11 U.S.C. § 523(a)(7), and is not compensation for
actual pecuniary loss. No Defendant shall seek to discharge any part of this debt in bankruptcy.

                              XII.   EDUCATIONAL PROGRAM

        52.    Within thirty (30) days of the entry of this Consent Order, Defendants will
provide a copy of this Order to all their agents and employees involved in the design or
construction of the Subject Properties or in the planning or development of other covered
multifamily properties and secure the signed statement from each agent or employee
acknowledging that he or she has received and read the Order, or has had it explained to him or
her, and has had an opportunity to have questions about the Order answered. This statement will
be substantially similar to the form of Appendix K.

       53.    During the term of this Order, within thirty (30) days after the date he or she
commences an agency or employment relationship with a Defendant, each new agent or
employee involved in the design and construction of any covered multifamily properties will be
given a copy of this Order and be required to sign the statement acknowledging that he or she has
                                                12
         Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 13 of 15




received and read the Order, or has had it explained to him or her, and has had an opportunity to
have questions about the Order answered. This statement will be substantially similar to the
form of Appendix K.

       54.     Defendants will also ensure that they and their employees and agents who have
primary management authority over the design and/or construction of covered multifamily
dwellings have a copy of, are familiar with, and personally review, the Fair Housing
Accessibility Guidelines, 56 Fed. Reg. 9472 (1991) and the United States Department of
Housing and Urban Development, Fair Housing Act Design Manual, A Manual to Assist
Builders in Meeting the Accessibility Requirements of the Fair Housing Act (Rev. April 1998).

        55.   Defendants and all employees and agents whose duties, in whole or in part,
involve the management, sale and/or rental of multifamily dwellings at issue in this case will be
informed of those portions of the Fair Housing Act that relate to accessibility requirements,
reasonable accommodations, and reasonable modifications. If Defendants choose to do formal
training on FHA discrimination and operations issues, they may use a trainer of their choosing,
including Defendants’ counsel.

         56.    Within ninety (90) days of the date of entry of this Consent Order, Defendants
and all their employees and agents whose duties, in whole or in part, involve or will involve
primary management authority over the development, design, and/or construction of multifamily
dwellings will undergo training on the design and construction requirements of the FHA and the
ADA. The training will be conducted by Mark Mazz, AIA, who has been approved by the
United States in advance of the training, and any expenses associated with this training will be
borne by Defendants. If Mark Mazz is unable to provide this training, then they must use
another qualified individual unconnected with Defendants, who has been approved by the United
States. Defendants have discretion over how to structure this training. Defendants will provide to
the United States, within thirty (30) days prior to the training, copies of the training outlines and
any materials to be distributed by the trainers, which are subject to the approval of the United
States. Certifications executed by all Defendants and covered employees and agents confirming
their attendance, in a form substantially equivalent to Appendix L, will be provided to the United
States within thirty (30) days after the training. If Defendants choose to conduct training of other
employees they can use a trainer of their choosing.

        57.    For purposes of paras. 52-56, the term “agents” includes any architecture, civil
engineering, or prime contractors used by Defendants, but shall extend only to those with
primary management responsibility over the development, design, and/or construction of multi-
family properties for Defendants. The term “agents” does not include other employees of those
firms, or any employees of subcontractors.

         XIII. NOTICE OF DEFENDANTS’ NON-DISCRIMINATION POLICY

       58.     Within ten (10) days of the date of entry of this Consent Order, Defendants with
an ownership or management interest in a covered multifamily dwelling property will post and
prominently display in the sales or rental offices of all covered multifamily dwellings owned or
operated by them a sign no smaller than 10 by 14 inches indicating that all dwellings are


                                                 13
         Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 14 of 15




available for rental on a nondiscriminatory basis. A poster that comports with 24 C.F.R. Part 110
will satisfy this requirement.

        59.     For the duration of this Consent Order, in all future advertising in newspapers,
electronic media, pamphlets, brochures, and other promotional literature regarding the Subject
Properties or any new covered multifamily dwelling properties that any Defendant may develop
or construct, such Defendant will place, in a conspicuous location, a statement that the dwelling
units include features for persons with disabilities required by the federal Fair Housing Act.

      XIV. NOTIFICATION AND DOCUMENT RETENTION REQUIREMENTS

         60.     In addition to all other reporting required herein, within one hundred eighty (180)
days after the date of entry of this Consent Order, Defendants will submit to the United States an
initial report concerning the requirements of paras. 52–59 and containing the signed statements
of Defendants and their employees and agents who have been provided a copy of the Consent
Order under para. 52 and completed the training program specified in paras. 56-57 of this Order.
Thereafter during the term of this Order, Defendants will, on a quarterly basis, submit to the
United States a compliance report detailing the retrofitting and inspections of the retrofits at the
Subject Properties under Sections III–VI. In addition, each year, on the anniversary of the entry
of this Order, Defendants will submit to the United States a report concerning the requirements
in paras. 40-41 concerning the future design and construction, and containing the signed
statements of new employees and agents that, in accordance with para. 53 of this Consent Order,
they have received and read the Consent Order and have had an opportunity to have questions
about the Order answered, except that the last compliance report will be due sixty (60) days prior
to the expiration of the Consent Order.

        61.     For the duration of this Consent Order, Defendants will advise the United States
in writing within fifteen (15) days of receipt of any fair housing complaint, written or otherwise,
against any property owned or managed by them, or against any employees or agents of
Defendants working at or for any such property, regarding discrimination on the basis of
disability in housing. Upon reasonable notice, Defendants will also provide the United States all
information it may request concerning any such complaint. Defendants will also advise counsel
for the United States, in writing, within fifteen (15) days of the resolution of any complaint.

        62.     For the term of this Consent Order, Defendants are required to preserve all
records related to this Order, related to the Subject Properties, and related to any other covered
multifamily dwellings designed, constructed, owned, operated, or acquired by them during the
duration of this Order. Upon reasonable notice to Defendants, representatives of the United
States will be permitted to inspect and copy any records of Defendants or inspect any properties
or dwelling units under the control of Defendants bearing on compliance with this Order at any
and all reasonable times, provided, however, that the United States will endeavor to minimize
any inconvenience to Defendants and residents from such inspections.

        63.     All notices that Defendants are required to provide by this Order, including, but
not limited to notices to current residents, past residents, employees, newspapers, and the
organizations identified in para. 44, but not including notices that must be sent only to the United
States, shall be in both English and Spanish.

                                                14
         Case 3:20-cv-01114-GAG Document 4 Filed 03/03/20 Page 15 of 15




                               XV.     COMPLIANCE TESTING

      64.     The United States may take steps to monitor Defendants’ compliance with this
Consent Order including, but not limited to, by conducting fair housing tests at any location(s) in
which Defendants’ employees or agents conduct rental activities.

                      XVI. TERMINATION OF LITIGATION HOLD

        65.    The Parties agree that, as of the date of this Consent Order, litigation is not
“reasonably foreseeable” concerning the matters described above or in the United States’
Complaint. To the extent that any Party previously implemented a litigation hold to preserve
documents, electronically stored information (ESI), or things related to the matters described
above, the Party is no longer required to maintain such litigation hold. Nothing in this paragraph
relieves any Party of any other obligations imposed by this Order.

                                XVII. DURATION AND TERM

        66.       This Consent Order will remain in effect for three (3) years after the date of its
entry or until all of the actions required of Defendants herein are completed. The United States
will confirm the completion of actions during the term if requested by Defendants. If the actions
required by this Order are not completed within three (3) years, Defendants shall submit, on the
third anniversary of the entry of this Order, a report to the Court and the United States describing
the unmet obligations and their projected completion date(s). Defendants shall submit a similar
report to the Court and the United States every six (6) months thereafter until all unmet
obligations are completed, at which point Defendants shall submit a report certifying that all
obligations have been fulfilled. The Consent Order will expire sixty (60) days after the final
report is filed with the Court.

        67.     By consenting to entry of this Order, the parties agree that in the event that a
Defendant engages in any future conduct occurring after entry of this Order that leads to a
determination of a violation of the Fair Housing Act, such conduct will constitute a “subsequent
violation” pursuant to 42 U.S.C. § 3614(d)(1)(C)(ii). By consenting to entry of this Consent
Order, the United States and parties agree that in the event that a Defendant engages in any
future violation(s) of the ADA, such violation(s) will constitute a “subsequent violation”
pursuant to 42 U.S.C. § 12188(b)(2)(C)(ii).

                             XVIII. TIME FOR PERFORMANCE

       68.    Any time limits for performance imposed by this Consent Order may be extended
by the mutual written agreement of the United States and Defendants.

       SO ORDERED.
In San Juan, Puerto Rico this 3rd of March, 2020.
                                                          s/ Gustavo A. Gelpí
                                                          GUSTAVO A. GELPI
                                                          United States District Judge


                                                15
